EXHIBIT AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT This Amended and Restated Registration Rights Agreement (this “Agreement”) is made and entered into as of , 2008, among Balqon Corporation, a California corporation (the “Company”), and the purchasers signatory hereto (each such purchaser is a “Purchaser” and collectively, the “Purchasers”). The parties entered into a Registration Rights Agreement dated July 11, 2008, pursuant to the Senior Secured Convertible Promissory Notes, dated July 11, 2008, as amended on , 2008, between the Company and the Purchasers (the “Notes”). The Company and the Purchasers hereby agree as follows: 1.
